"W:¢l` l' """" " l '§" f i""'“ ' ' " `i l ¢¢¢¢¢ ' ' ' " " " ' ' ':'"'"¢"l` ' """

Case 17-21018-Ll\/|| Doc 139 Filed 04/04/19 Page 1 of 3

UN|TED STATES BANKRUPTCY COURT
SOUTHERN DlSTR|CT OF FLOR|DA
MlAM| DlVlSlON

|n re: Case No.: 17-21018-Ll\/l|

A|eida C. Nunez, Chapter 13

Debtor.
/

N|OT|ON TO MOD|FY PAYMENT PLAN AND CERT|F|CATE
OF SERV|CE ON NOTICE OF HEAR|NG

COMES NOW the Debtor, ALE|DA C. NUNEZ, by and through her undersigned counsel

and moves this Honorab|e Court for an Order Granting l\/lodification of the Debtor’s Chapter 13

P|an, and as grounds therefore Wou|d show:
1. The Debtor filed the instant case on August 30, 2017.
2. The Debtor’s Chapter 13 P|an Was confirmed on l\/|arch 12, 2019.

3. The Debtor is seeking to modify her plan to cease te payments to Reverse

l\/|ortgage Solutions, |nc.
WHEREFORE, for the above stated reason, Debtor prays this Honorab|e Court grant this

|\/|otion to l\/|odify Payment P|an and grant such other and further relief as this Court may deem just

and equitable under the circumstances.
CERT|F|CATE OF SERV|CE

| HEREBY CERT|FY that a true and correct copy of the foregoing, has been filed this F
day of B?ri' l , 2019, a copy of the foregoing and the accompanying Notice of Hearing
is being s mu|taneously mailed to Nancy K. Neidich, via NEF, all creditors in he attached mailing
list and Debtor in the instant case via first class mail.

p@/M

FREl &“é”oNzALEz//P.A.

Attorneys for Debtor

[] Edward Freire, Esq. FBN: 0813771

[ Lai|a S. Gonza|ez, Esq. FBN: 0975291
] Gianny B|anco, Esq., FBN: 0078080

10691 N. Kenda|| Dr., Suite 207

l\/liami, FL 33176

Tel: (305) 826-1774

Fax: (305) 826-1794

courtdoc@fgbkc.com

i"'"'>= '~ ' " ' ",:'*:"

CaSe 17-21018-L|\/|| DOC 139 Filed 04/04/19

bel Matrix for local noticing
3C~1

se 17-21018-LMI

uthern District of Florida
ami

u Apr 4 12:27:14 EDT 2019

nk Of America

4-105-03-14

Box 26012

eensboro, NC 27420-6012

ase Card Services
tn: Correspondence
Box 15278
lmington, DE 19850-5278

tibank/The Home Depot

ticorp Cr Srvs/Centralized Bankruptcy
Box 790040

Louis, MO 63179-0040

menity Capital Bank/HSN
Box 182125
lumbus, OH 43218-2125

scover Bank
scover Products Inc
Box 3025
w Albany, OH 43054-3025

perian Credit Bureau
5 Anton Blvd.,
sta Mesa, CA 92626-7037

)FORD MOTOR CREDIT COMPANY
0 BOX 62180
LORADO SPRINGS CO 80962-2180

verse Mortgage Solutions, Inc.
10 Linbar Drive, Suite 100
shville, TN 37211-5064

nchrony Bank/ JC Penneys
tn: Bankruptcy

Box 956060

lando, FL 32896-0001

Reverse Mortgage Funding LLC
Robertson, Anschutz & Schneid P.L.
6409 Congress Ave Suite 100

Boca Raton, FL 33487-2853

Cbusasears

Citicorp Credit Srvs/Centralized Bankrup
Po Box 790040

Saint Louis, MO 63179-0040

Chase Mtg
Po Box 24696
Columbus, OH 43224-0696

Citicard

General Correspondence

Po Box 6500

Sioux Falls, SD 57117-6500

(p)INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Discover Financial
Po Box 3025
New Albany, OH 43054-3025

FBCS
330 S warminster Road, Ste 353
Hatboro, PA 19040-3433

Office of the US Trustee
51 S.W. lst Ave.

Suite 1204

Miami, FL 33130-1614

Sunset Dental Place Linamiranda DDS
9210 SW 72nd Street

Suite 103

Miami, FL 33173-3274

Synchrony Bank/Walmart
Attn: Bankruptcy

Po Box 956060

Orlando, FL 32896-0001

"'l l ' " """"" " 'i l"¢ '¢"""

Page 2 of 3
Reverse Mortgage Solutions, INC.
Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100
Boca Raton, FL 33487-2853

Chase Card

Attn: Correspondence Dept
Po Box 15298

Wilmington, DE 19850-5298

Citibank / Sears

Citicorp Credit Services/Attn: Centraliz
Po Box 790040

Saint Louis, MO 63179-0040

Citicards Cbna

Citicorp Credit Svc/Centralized Bankrupt
Po Box 790040

Saint Louis, MO 63179-0040

Discover
PO Box 71084
Charlotte, NC 28272-1084

Equifax Credit Bureau
PO Box 740241
Atlanta, GA 30374-0241

First National Bank
Po Box 660509
Dallas, TX 75266

Reverse Mortgage Solutions, INC.
14405 Walters Rd., Suite 200
Houston, TX 77014-1345

Synchrony Bank / HH Gregg
Attn: Bankruptcy

Po Box 956060

Orlando, FL 32896-0001

Target

C/O Financial & Retail Srvs
Mailstopn BT POB 9475
Minneapolis, MN 55440-9475

ansunion Credit Bureau
O. Box 2000
um Lynne, PA 19022

lls Fargo Financia
o. Box 94498
s Vegas, NV 89193-4498

anny Blanco

691 N. Kendall Drive
ite 207

ami, FL 33176-1595

,,` V,,_,,,,

CaSe 17-21018-L|\/|| DOC 139 Filed 04/04/19

(p)us sum
Po Box 5229
cincinnan on 45201-5229

Aleida C. Nunez
9940 SW 155th Avenue
Miami, FL 33196-3826

Laila S. Gonzalez
10691 N. Kendall Drive
Suite 207

Miami, FL 33176-1595

Page 3 of 3

Wells Fargo Bank, N.A.
Po Box 10438, MAc F8235-02F
Des Moines, IA 50306-0438

Edward Freire

10691 N. Kendall Drive
Suite 207

Miami, FL 33176-1595

Nancy K. Neidich
www.chleiami.com

POB 279806

Miramar, FL 33027-9806

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).

partment of Treasury
ternal Revenue Service
0. Box 69

mphis, TN 38101-0069

)US Bank/Rms CC
rd Member Services
Box 108

Louis, MO 63166

Ford Motor Credit

National Bankruptcy Service Center
Po Box 62180

Colorado Springs, CO 80962

U.S. Bank National Association
Bankruptcy Department

PO Box 108

St Louis, MO 63166-0108

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

)Mi ami

End of Label Matrix

Mailable recipients 38
Bypassed recipients 1
Total 39

